Name: Commission Implementing Regulation (EU) 2019/1013 of 16 April 2019 on prior notification of consignments of certain categories of animals and goods entering the Union (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: trade;  health;  animal product;  tariff policy;  cooperation policy;  agricultural policy;  agricultural activity;  consumption;  wood industry
 Date Published: nan

 21.6.2019 EN Official Journal of the European Union L 165/8 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1013 of 16 April 2019 on prior notification of consignments of certain categories of animals and goods entering the Union (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2017/625 of the European Parliament and of the Council of 15 March 2017 on official controls and other official activities performed to ensure the application of food and feed law, rules on animal health and welfare, plant health and plant protection products, amending Regulations (EC) No 999/2001, (EC) No 396/2005, (EC) No 1069/2009, (EC) 1107/2009, (EU) 1151/2012, (EU) No 652/2014, (EU) 2016/429 and (EU) 2016/2031 of the European Parliament and of the Council, Council Regulation (EC) No 1/2005 and (EC) No 1099/2009 and Council Directives 98/58/EC, 1999/74/EC, 2007/43/EC, 2008/119/EC and 2008/120/EC, and repealing Regulations (EC) No 854/2004 and (EC) No 882/2004 of the European Parliament and of the Council, Council Directives 89/608/EEC, 89/662/EEC, 90/425/EEC, 91/496/EEC, 96/23/EC, 96/93/EC and 97/78/EC and Council Decision 92/438/EEC (Official Controls Regulation) (1), and in particular point (b) of the first paragraph of Article 58 thereof, Whereas: (1) Regulation (EU) 2017/625 establishes, inter alia, the framework for the performance of official controls and other official activities on animals and goods entering the Union from third countries to verify compliance with Union legislation in order to protect human, animal and plant health, animal welfare and, in relation to genetically modified organisms (GMO) and plant protection products, also the environment. That framework includes official controls performed on animals and goods entering the Union from third countries through designated border control posts. (2) Regulation (EU) 2017/625 requires the operator responsible for certain consignments entering the Union to give prior notification to the competent authorities of the border control posts before the arrival of the consignments. In order to enable those authorities to perform their official controls in a timely and effective manner, it is appropriate to fix the minimum period for giving prior notification at one working day before arrival of the consignments. (3) However, due to transport-related logistical constraints, it may not be possible to comply with the prior notification period of one working day before arrival of the consignment in certain cases. This may for example be the case when the consignment is transported from the place of dispatch to the border control post in less than 24 hours, and the information needed to complete the relevant parts of the Common Health Entry Document (CHED) required for giving prior notification in accordance with point (a) of Article 56(3) of Regulation (EU) 2017/625 is not available before the consignment is loaded. In those cases, Member States should be allowed to require that prior notification is made at least four hours before the arrival of the consignment, so that a timely and effective performance of official controls could be ensured also under such circumstances. (4) Commission Delegated Regulation (EU) 2019/1012 (2) provides for Member States to exempt border control posts which are to be designated for imports of unprocessed logs and sawn and chipped wood from certain border control post minimum requirements due to specific geographical constraints. That Regulation also provides that official controls and other official activities at the border control post designated for the aforementioned goods can be performed by a mobile official controls team. Therefore, to allow sufficient time for the organisation of official controls and other official activities at those border control posts, a derogation from the rules on the minimum time for the prior notification of the arrival of consignments should be provided in this Regulation. (5) Since Regulation (EU) 2017/625 applies from 14 December 2019, this Regulation should also apply from that date. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Prior notification of consignments 1. The operator responsible for a consignment falling within the categories of animals and goods referred to in Article 47(1) of Regulation (EU) 2017/625 shall give prior notification, to the competent authority of the border control post of first arrival into the Union, at least one working day before the expected arrival of the consignment. 2. By way of derogation from paragraph 1, where logistical constraints prevent compliance with the time limit set out in that paragraph, the competent authorities of the border control posts may apply a period of prior notification of at least four hours before the expected arrival of the consignment. 3. By way of derogation from paragraph 1, the competent authorities of border control posts designated for imports of unprocessed logs and sawn and chipped wood in accordance with Article 4 of Commission Delegated Regulation (EU) 2019/1012 may apply a period of prior notification of up to five working days before the expected arrival of such consignments. Article 2 Entry into force and application This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. It shall apply as from 14 December 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 April 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 95, 7.4.2017, p. 1. (2) Commission Delegated Regulation (EU) 2019/1012 of 12 March 2019 supplementing Regulation (EU) 2017/625 of the European Parliament and of the Council by derogating from the rules on the designation of control points and from the minimum requirements for border control posts (See page 4 of this Official Journal).